Exhibit 5.1 Laclede Gas Company 720 olive street st. louis, missouri 63101 MARK C. DARRELL SENIOR VICE PRESIDENT AND GENERAL COUNSEL April 9, 2010 Laclede Gas Company 720 Olive Street St. Louis, Missouri 63101 Ladies and Gentlemen: I am Senior Vice President and General Counsel of Laclede Gas Company, a Missouri corporation (the "Company").In that capacity, I have acted as legal counsel to the Company in connection with the registration of the securities referred to below pursuant to a registration statement on Form S-3 (the "Registration Statement"), to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "Act").The Registration Statement covers the following securities, which may from time to time be issued thereunder at indeterminate prices with an aggregate initial offering price not to exceed $350,000,000 (collectively, the “Securities”): first mortgage bonds (“Bonds”), unsecured debt securities ("Debt Securities"); and preferred stock (the “Preferred Stock”).The Securities may be offered in separate series, in amounts, at prices, and on terms to be set forth in the prospectus constituting a part of the Registration Statement and one or more supplements thereto (collectively, the “Prospectus”). In rendering the opinions set forth herein, I have examined the Company’s Articles of Incorporation and By-laws, each as amended and currently in effect; the Registration Statement; and such other documents, records and instruments as I have deemed necessary or appropriate for the purposes of this opinion. On the basis of such review and assuming that (a) the applicable provisions of, and rules and regulations promulgated under, the Act and Trust Indenture Act of 1939, as amended, and the securities or blue sky laws of applicable states or other jurisdictions shall have been complied with, (b) appropriate resolutions have been adopted by the Company’s Board of Directors (or a duly appointed committee or representative thereof) and remain effective authorizing the issuance and sale of the applicable Securities, (c) an order of the Missouri Public Service Commission relating to the issuance of the Securities shall have become and remain effective and the Company shall have complied with the terms and conditions of such order, and (d) the applicable Securities have been issued and sold upon the terms specified in such resolutions and in any applicable regulatory approvals, I am of the opinion that: 1 The shares of Preferred Stock to be issued will be validly issued, fully paid and nonassessable when all other necessary corporate action has been taken to fix the terms thereof and to authorize the execution and filing of a Certificate of Designation relating thereto with the Secretary of State of the State of Missouri (the form of which will be filed or incorporated by reference as an exhibit to the Registration Statement), such Certificate of Designation having been executed by duly authorized officers of the Company and so filed by the Company, all in accordance with the laws of the State of Missouri, and upon receipt by the Company of the consideration therefor as contemplated by the Prospectus and the Registration Statement and approved by the Board of Directors of the Company. 2.
